21 So.3d 294 (2009)
Gilbert L. DOZIER, Wright Investments, L.L.C.; Orel Bridges, Jr.; Bennett Boyd Anderson, Jr.; Jane Ann Domengeaux Bayard; Julia Martha Domengeaux Moroux; Joan Marie Domengeaux Autin; Jerome E. Domengeaux, Jr.; & James H. Domengeaux
v.
Jean Baxter RHODUS, Henry B. Baxter, Jr., Gladys Baxter Schmidt, Mary Baxter Mannatt, the Mr. & Mrs. Donald A. Fitzgerald Partnership in Commendam, Joseph William Annison, III, Katherine Carruth Annison, Meyral Ethel Annison, NPC Services, Inc., David and Glynda Baxter Family Properties, Ltd., David Kirk Baxter, William Fugua, Leopold Weill, III, Faye Weill Bowen, Leslie Weill, Shelton and Jeanne Weill Amend.
No. 2009-C-1647.
Supreme Court of Louisiana.
October 30, 2009.
Denied.
JOHNSON, J., would grant.
VICTORY, J., would grant.